Title: To Thomas Jefferson from Pseudonym: "An Old Soldier", 3 January 1809
From: Pseudonym: “An Old Soldier”
To: Jefferson, Thomas


                  
                     Mr. Jefferson, 
                     January 3rd 1809
                  
                  Having lived in obscurity for a long time my counsel will perhaps have but little weight with our modern philosophers, but to your Excellency I shall write freely for I think you are better informed respecting mankind. I have for a long time been patient in reading the proceedings of congress which I think are very futile, I for my own part & for the sake of my posterity can devise no way for us to get clear of [the] present National Struggles than to make a nonintercourse with France & Great Britian making it high treason to have any intercourse whatever but at the same time to give liberty to our commercial people to trade to Spain, Portugal, Russia Sweeden, & their colonies together with the natives of Asia & Africa & the Northwest coast of America this would be a large portion of the Globe to Which the American commerce would extend & England would find it her interest to be our friends & in looking to Spain we may easily see that it would win her good faith towards the United States as we should be giving her provisions
                  
                     An old Soldier under whose arm 
                     
                     
                         fell the foes of American Liberty 
                     
                  
               